Citation Nr: 1758664	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-45 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical spondylotic myelopathy, status post fusion.  

2.  Entitlement to a rating in excess of 40 percent for thoracolumbar spine degenerative disc disease.

3.  Entitlement to a rating in excess of 30 percent for right upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion. 

4.  Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion.

5.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease.

6.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease.

ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1962 to October 1971.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A hearing has not been requested.  By correspondence dated November 12, 2009, the Veteran withdrew the power of attorney he had previously granted to Disabled American Veterans.  He is proceeding pro se.  

The Veteran has filed an informal claim of entitlement to service connection for a renal disorder as secondary to his service-connected back disorder.  A formal claim has not been filed, the RO has not issued a decision, and the claim has not been certified.  The Board does not have jurisdiction over this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's cervical spondylotic myelopathy, status post fusion, is characterized by forward flexion of the cervical spine of 15 degrees or less, but not by ankylosis of any part of the spine.  

2.  The Veteran's thoracolumbar spine degenerative disc disease is characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, but not by ankylosis of any part of the spine.  

3.  The Veteran's right upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion, is characterized by moderate, incomplete paralysis of a major limb, but not by severe, incomplete paralysis of a major limb or complete paralysis of a major limb.  

4.  The Veteran's left upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion, is characterized by moderate, incomplete paralysis of a minor limb, but not by severe, incomplete paralysis of a minor limb or complete paralysis of a minor limb.  

5.  The Veteran's right lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease is characterized by moderate, incomplete paralysis.  

6.  The Veteran's left lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease is characterized by moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for cervical spondylotic myelopathy, status post fusion, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating in excess of 40 percent for thoracolumbar spine degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a disability rating in excess of 30 percent for right upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a disability rating in excess of 20 percent for left upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8514 (2017).

6.  The criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8514 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Neck and back disorders

As an initial matter, the Veteran's low back disability and cervical spine disability were each rated 60 percent under former Diagnostic Code 5293, effective June 1, 2002, and November 8, 1999, respectively.  Since that time, the schedular criteria for rating spine disabilities were amended twice.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-58 (August 27, 2003); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

The RO's application of new criteria to reduce the low back and cervical spine using the new rating criteria would generally be prohibited.  38 U.S.C.A. § 1155; Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  As the RO explained in the September 2017 rating decision, however, here, as discussed in more detail below, the RO assigned separate compensable ratings for the Veteran's bilateral lower extremity and upper extremity radiculopathy, resulting in higher combined ratings; thus, the RO's consideration of the revised criteria was appropriate.

In December 2008, the RO denied the Veteran's claims for an increased rating for his back and neck disorders.  At that time, the Veteran was rated at 60 percent for low back strain with degenerative changes with bilateral lower extremity radicular features and at 60 percent for cervical strain with ankylosis, status post fusion, with incomplete paralysis, bilateral radicular groups, both under Diagnostic Code 5299-5243.  The Veteran is appealing the December 2008 decision.  

In September 2017, the RO increased the Veteran's rating to 40 percent for thoracolumbar spine degenerative disc disease and at 30 percent for cervical spondylotic myelopathy, status post fusion, both from June 19, 2008, and both under Diagnostic Code 5242 by also granting separate ratings for radiculopathy of the right and left upper extremities under Diagnostic Code 8514 and for radiculopathy of the right and left lower extremities under Diagnostic Code 8520.  

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Evaluations for intervertebral disc syndrome are to be performed either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note 6.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Regarding the cervical spine, a September 2008 VA examination indicates forward flexion of the cervical spine from 0 to 15 degrees.  This qualifies for a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Consistent with this, a July 2010 private PT evaluation indicates that cervical extension is limited by 90 percent, cervical rotation is limited by 75 percent, and cervical flexion is limited by 50 percent.  In other words, the Veteran's limitation of motion has remained consistent with a 30 percent rating under which he is assigned.  A rating in excess of 30 percent is not supported because the Veteran's private medical records, including those as recent as June 2017, do not indicate ankylosis of any part of the spine or incapacitating episodes lasting four weeks or more.  

Regarding the thoracolumbar spine, a September 2008 VA examination indicates that forward flexion is limited to 30 degrees.  This corresponds to the 40 percent rating that the Veteran is currently assigned based on limitation of motion.  A higher rating is not supported because, as already noted, medical records contain no evidence of ankylosis.  

When rating musculoskeletal disabilities, VA may consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  But if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Because the Veteran is already in receipt of the maximum ratings available for the spine based on limitation of motion, an additional increased rating under DeLuca is not warranted.  

In reaching this conclusion, the Board has considered the Veteran's competent testimony regarding difficulties walking, constant low back pain, and constant neck pain.  Unfortunately, pain by itself does not support an additional increased schedular rating under the mechanical application of the General Rating Formula for Diseases and Injuries of the Spine.  

B.  Bilateral radiculopathy of the upper extremities

In December 2008, the RO denied the Veteran's claims for an increased rating for his back and neck disorders.  The Veteran is appealing that decision.  
In September 2017, the RO granted service connection for radiculopathy of the right upper extremity at 30 percent and radiculopathy of the left upper extremity at 20 percent, both under Diagnostic Code 8514 from June 19, 2008.

Diagnostic Code 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve).  38 C.F.R. § 4.124a.  For mild, incomplete paralysis, a 20 percent rating is appropriate for the major side and the minor side.  Id.  For moderate, incomplete paralysis, a 30 percent rating is appropriate for the major side and a 20 percent rating is appropriate for the minor side.  Id.  For severe, incomplete paralysis, a 50 percent rating is appropriate for the major side and a 40 percent rating is appropriate for the minor side.  Id.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  Id.  A Note to Diagnostic Code 8514 provides that lesions involving only "dissociation of extensor communis digitorum" and "paralysis below the extensor communis digitorum" will not exceed the moderate rating under Diagnostic Code 8514.  When lost or impaired function is wholly sensory, the rating should be at the mild degree, or at most, the moderate degree.  

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a September 2008 VA examination, the Veteran describes pain as his primary radiculopathy symptom.  In a June 2009 statement, the Veteran states that he experiences extreme muscle spasms and pain on a scale of 8 of 10.  A July 2010 PT evaluation reveals that his range of motion is limited to below the shoulders with fair strength.  A September 2010 private medical records describes upper extremity pain.  A January 2011 private medical record notes that range of motion is limited to 90 degrees, with a strength level of 3 out of 10.  Occupational therapy notes dated December 2010, January 2011, and February 2011, indicate "no complaints" regarding radiculopathy.  A January 2011 note states: "[Veteran] has complained less consistently about neck pain but has some 'tingling' episodes from time to time when stretching."  Private medical records dated August 2011 and October 2011 indicate worsening radiculopathy of the upper extremities.  A June 2015 private medical record describes full range of motion for the upper extremities.  A December 2016 private medical record shows neurological weakness specifically notes that there is no neurological numbness or tingling.  In an October 2017 statement, the Veteran reveals that he has shoulder pain that his left arm has lost muscle mass, that his left thumb uncontrollably twitches, and that at right thumb and two other fingers regularly lock up.  

The weight of evidence consistently demonstrates limitation of motion of the shoulders, as well as recent evidence of limitation of motion for the thumbs and fingers.  The severity of these symptoms and the Veteran's pain have varied over time, but consistently bear out that any lost or impaired function is wholly sensory.  

By statute, neurological symptomatology that is wholly sensory is to be rated as mild, or at most, moderate.  The Veteran is already being compensated for moderate, incomplete paralysis under Diagnostic Code 8514.  A rating of 40 percent for severe, incomplete paralysis of a minor limb is not supported.  A rating of 50 percent for severe, incomplete paralysis of a major limb is also not supported.  

C.  Bilateral radiculopathy of the lower extremities

In December 2008, the RO denied the Veteran's claims for an increased rating for his back and neck disorders.  

In September 2017, the RO granted service connection for radiculopathy of the right and left lower extremities, both at 20 percent under Diagnostic Code 8520 and both from June 19, 2008.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is appropriate for mild, incomplete paralysis.  Id.  A 20 percent rating is appropriate for moderate, incomplete paralysis.  Id.  A 40 percent rating is appropriate for moderately severe, incomplete paralysis.  Id.  A 60 percent rating is appropriate for severe, incomplete paralysis with muscular atrophy.  Id.  An 80 percent rating is appropriate for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible for muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  When lost or impaired function is wholly sensory, the rating should be at the mild degree, or at most, the moderate degree.

The words "slight," "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's lower extremities display a number of symptoms that appear to be specific to the Veteran's service-connected radiculopathy.  In a September 2008 VA examination, the Veteran describes pain as his primary radiculopathy symptom.  In a June 2009 lay statement, the Veteran states that his right knee goes into a repetitive jerking after any length of standing and that he experiences burning, numbness, and balance problems.  A July 2010 PT evaluation reveals that his lower extremities are within normal functional limits with fair strength.  A June 2015 private medical record describes full range of motion for the lower extremities.  A December 2016 private medical record shows neurological weakness and spasms in the legs, but specifically notes that there is no numbness or tingling.  An October 2017 statement notes an "intense burning sensation" down both legs that makes it difficult stand.    

The Veteran's lower extremities also display a number of symptoms that appear to be independent of service-connected disorders, primarily a nonservice-connected bilateral knee disorder.  The September 2008 VA examination notes a bilateral knee disability with a date of onset of 2001, characterized by pain, instability, weakness, and being "unable to walk without assistance of walker or wheelchair."  As already noted, in a June 2009 statement, the Veteran describes high right knee as a source of lower extremity problems.  A September 2010 private medical record indicates lower extremity weakness.  An April 2011 private medical record notes pain in the left lower extremity due to cellulitis.  In his October 2017 statement, the Veteran specifically references a "trick knee" on his right side that "will just buckle on me."  

There is no evidence of complete paralysis or marked muscle atrophy so as to support a rating of 80 percent or 60 percent.  Based on the consistent reports that the Veteran has normal range of motion of the legs, a 40 percent rating based on moderately severe symptomatology is not supported.  Rather, the consistent reports of pain and burning are consistent with a 20 percent rating made on moderate, incomplete paralysis, and some mobility and balance issues.  

In reaching this conclusion, the Board has considered the evidence, as contained in the Veteran's personal statements and medical records, regarding difficulties with mobility, difficulties with balance, and the need to use a walker or wheelchair to ambulate.  Based on the evidence as a whole, these symptoms appear to be at least somewhat affected by the Veterans nonservice-connected bilateral knee disorder.  The Veteran specifically indicated as much during the September 2008 VA examination.  The Veteran also specifically referenced "knee buckling" as a source of instability issues in his October 2017 personal statement.  

Unfortunately, the Veteran can only be compensated for lower extremity symptomatology related specifically to his service-connected radiculopathy.  He cannot be compensated for lower extremity symptomatology related to a nonservice-connected bilateral knee disorder.  Even assuming that his lower extremity symptomatology is moderately severe in the aggregate, "moderately severe" being the highest possible rating available without marked muscular atrophy, the characterization of the bilateral knee disorder clearly indicates that overall severity of the Veteran's lower extremity symptomatology is not entirely the result of service-connected radiculopathy.  The highest available rating below "moderately severe" is "moderate," which corresponds to the 20 percent rating that the Veteran is currently assigned.  As already noted, this rating is also supported by the presence of full range of motion of the lower extremities with pain, weakness, and burning.  


ORDER

Entitlement to a rating in excess of 30 percent for cervical spondylotic myelopathy, status post fusion, is denied.  

Entitlement to a rating in excess of 40 percent for thoracolumbar spine degenerative disc disease is denied.  

Entitlement to a rating in excess of 30 percent for right upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion, is denied. 

Entitlement to a rating in excess of 20 percent for left upper extremity radiculopathy associated with cervical spondylotic myelopathy, status post fusion, is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease is denied.

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with thoracolumbar spine degenerative disc disease is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


